01/31/2019
                   IN THE SUPREME COURT OF TENNESSEE
                              AT KNOXVILLE
                   September 19, 2018 Session Heard at Chattanooga1

           KATHERINE D. CHANEY v. TEAM TECHNOLOGIES, INC.

                       Interlocutory Appeal by Permission from the
                            Circuit Court for Hamblen County
                        No. 15-CV-009 Thomas J. Wright, Judge
                         ___________________________________

                              No. E2018-00248-SC-R9-WC
                         ___________________________________


        The issue in this interlocutory appeal is whether an employer, who did not use an
automated external defibrillator (AED) to assist an employee who suffered a non-work
related medical emergency, can be liable for workers’ compensation benefits. An
employee collapsed at work because of a medical condition unrelated to her employment.
The employer knew of the employee’s need for immediate medical assistance. The
employer had acquired an AED but did not use it to assist the employee while awaiting
the arrival of emergency medical responders. Medical responders assisted the employee,
but she suffered a brain injury because of oxygen deprivation. We hold that an injury that
is caused by an employer’s failure to provide reasonable medical assistance arises out of
and in the course of employment when an employee becomes helpless at work because of
illness or other cause unrelated to her employment, the employee needs medical
assistance to prevent further injury, the employer knows of the employee’s helplessness,
and the employer can provide reasonable medical assistance but does not do so. Here, the
employee’s claim did not arise out of her employment because her employer provided
reasonable medical assistance and had no statutory or common law duty to use its AED
to assist the employee. Therefore, the employer is not liable for workers’ compensation
benefits. We reverse the trial court’s denial of the employer’s motion to dismiss and
remand to the trial court for an order of dismissal.

   Tenn. R. App. P. 9 Interlocutory Appeal by Permission; Judgment of the Trial
                  Court Reversed; Remanded to the Trial Court

SHARON G. LEE, J., delivered the opinion of the Court, in which JEFFREY S. BIVINS, C.J.,
and CORNELIA A. CLARK, HOLLY KIRBY, and ROGER A. PAGE, JJ., joined.

       1
          We heard oral argument on the campus of Chattanooga State Community College in
Chattanooga, Tennessee, as part of the Court’s S.C.A.L.E.S. (Supreme Court Advancing Legal Education
for Students) project.
Joseph W. Ballard, Atlanta, Georgia, for the appellant, Team Technologies, Inc.

Jeffrey A. Cobble, Greeneville, Tennessee, for the appellee, Katherine D. Chaney.


                                              OPINION

                                                    I.

       This case involves an employer’s alleged failure to use an AED to assist an
employee who presumably suffered cardiac arrest at work. Cardiac arrest occurs when
the heart malfunctions and stops beating unexpectedly. An AED is a lightweight portable
device that delivers an electric shock through the chest to the heart to restore a normal
heart rhythm following cardiac arrest. The chance of a patient’s survival decreases by
seven to ten percent for every minute a normal heart beat is not restored.2 Tennessee and
many other states3 have adopted statutes to encourage the acquisition and use of AEDs.
See Tenn. Code Ann. § 68-140-401 to -409 (2013); Wallis v. Brainerd Baptist Church,
509 S.W.3d 886 (Tenn. 2016) (construing Tennessee’s AED statutes).

        In March 2013, Katherine D. Chaney collapsed while at work because of a
medical condition unrelated to her employment. Chaney’s heart stopped beating, and she
could no longer breathe. Emergency medical responders were called to assist her.
Chaney’s employer, Team Technologies, Inc., had acquired an AED but did not use it to
assist her. Medical responders revived Chaney, but she suffered a permanent brain injury
caused by oxygen deprivation.4

        2
             American Heart Association, What Is an Automated External Defibrillator?,
https://www.heart.org/-/media/data-import/downloadables/pe-abh-what-is-an-automated-external-
defibrillator-ucm_300340.pdf.
        3
          See, e.g, Ariz. Rev. Stat. Ann. § 36-2261 (2009); Ark. Code Ann. § 20-13-1301 (2005); Cal.
Civ. Code § 1714.21 (2016); Cal. Health & Safety Code § 1797.196 (2016); Del. Code Ann. tit. 16,
§ 3001C (2000); Fla. Stat. Ann. § 401.2915 (2012); Ga. Code Ann. § 31-11-53.1 (2011); 410 Ill. Comp.
Stat. Ann. 4/1 (2000); Ky. Rev. Stat. Ann. § 311.665 (2000); La. Stat. Ann. § 40:1137.1 (1999); N.H.
Rev. Stat. Ann. § 153-A:28 (2018); N.J. Stat. Ann. § 2A:62A-23 (2012); W. Va. Code Ann. § 16-4D-1
(1999).
        4
          We take these facts from the allegations in Chaney’s complaint. In reviewing the trial court’s
ruling on the motion to dismiss, we consider all relevant and material factual allegations in the complaint
to be true and construe them liberally in favor of Chaney. Lind v. Beaman Dodge, Inc., 356 S.W.3d 889,
894 (Tenn. 2011).



                                                   -2-
       In January 2015, Chaney sued Team Technologies in the Hamblen County Circuit
Court, seeking workers’ compensation benefits for the injuries resulting from Team
Technologies’ failure to use its AED.5 Chaney asserted that her employer’s failure to use
the AED and/or its failure to train or hire an employee able to use an AED delayed
resuscitation efforts, causing Chaney to sustain a brain injury.

       Team Technologies filed two motions to dismiss. In the first motion, Team
Technologies asked the trial court to dismiss Chaney’s complaint because her injury was
unrelated to her employment. In the second motion, Team Technologies argued that,
under Wallis v. Brainerd Baptist Church, 509 S.W.3d 886 (Tenn. 2016), an employer has
no statutory or common law duty to use an acquired AED. Chaney responded that under
the emergency rule, Vanderbilt University v. Russell, 556 S.W.2d 230 (Tenn. 1997),
Team Technologies had a duty to provide her with medical assistance, which included
using an acquired AED, and that Wallis did not apply because it involved a duty owed to
a business invitee, not an employee. The trial court denied the motions, ruling that
Chaney had pleaded sufficient facts to set forth a prima facie case that her injury arose
out of and in the course of employment; Team Technologies had an obligation to provide
her with medical assistance under Russell; it was a disputed question of fact whether
Team Technologies had provided adequate medical assistance under Russell; and Wallis
did not address an employer’s duty to use an AED.

        The trial court granted Team Technologies’ motion for permission to seek an
interlocutory appeal. We then granted Team Technologies’ application for permission to
appeal under Rule 9 of the Tennessee Rules of Appellate Procedure. We address these
issues:

       1) Whether this Court should revisit its holding in Vanderbilt University v.
          Russell, 556 S.W.2d 230 (Tenn. 1977), that Tennessee’s Workers’
          Compensation Law provides a remedy for any disability resulting from an
          employer’s breach of a duty to render aid to an employee who has suffered an
          illness or injury in the course of, but not arising out of, his or her employment.

       2) Whether an employer has a statutory or common law duty to use an AED that
          it acquired as it relates to a workers’ compensation case.




       5
          Before filing this lawsuit, Chaney exhausted the required benefit review process. See Tenn.
Code Ann. § 50-6-203(a)(1) (2008) (applicable to injuries occurring before July 1, 2014); Chapman v.
DaVita, Inc., 380 S.W.3d 710, 713 (Tenn. 2012).


                                                -3-
                                            II.

                        Standard of Review and Statutory Requirements

       Our standard of review in this interlocutory appeal involving a question of law is
de novo with no presumption of correctness. See Myers v. AMISUB (SFH), Inc., 382
S.W.3d 300, 307 (Tenn. 2012) (citing Graham v. Caples, 325 S.W.3d 578, 581 (Tenn.
2010)). We examine the legal sufficiency of Chaney’s complaint and do not consider the
strength of her evidence; that is, we accept the complaint’s factual allegations as true and
construe them in Chaney’s favor. Lind v. Beaman Dodge, Inc., 356 S.W.3d 889, 894
(Tenn. 2011) (citing Stein v. Davidson Hotel Co., 945 S.W.2d 714, 716 (Tenn. 1977)).

        To receive workers’ compensation benefits, Chaney has to establish that she
suffered an injury that arose out of and in the course of her employment that caused either
disablement or death. See Tenn. Code Ann. § 50-6-102(12) (2008) (applicable to injuries
occurring before July 1, 2014). There is no dispute that Chaney’s injury occurred in the
course of her employment; she collapsed while speaking with a supervisor at work. At
issue is whether the facts Chaney alleged in her complaint, if taken as true, are sufficient
to establish that her injury arose out of her employment.

       To establish that an injury arose out of employment, an employee has to allege
enough facts to show “a causal connection between the conditions under which the work
is required to be performed and the resulting injury.” Blankenship v. Am. Ordnance Sys.,
LLS, 164 S.W.3d 350, 354 (Tenn. 2005) (citing Fritts v. Safety Nat’l Cas. Corp., 163
S.W.3d 673, 678 (Tenn. 2005)). An employee cannot merely assert that her injury
occurred at work; she has to allege that her injury resulted from a “danger or hazard
peculiar to the work or be caused by a risk inherent in the nature of the work.” Id. (citing
Thornton v. RCA Serv. Co., 221 S.W.2d 954, 955 (Tenn. 1949)).

                                     Emergency Rule

       To meet the “arising out of” employment requirement, Chaney relies on the
emergency rule adopted in Russell to assert that her employer had a duty to use an
available AED to assist her after she suffered a medical emergency unrelated to her
employment. In Russell, a nurse employed by Vanderbilt University Hospital fell while
changing bed sheets during her night shift. 556 S.W.2d at 230. Her fall was caused by an
“attack,” later diagnosed as a stroke. Hospital staff took the employee to the hospital’s
emergency room in a wheelchair, but she declined treatment and returned to her station to
complete her shift. The employee died less than a week later after having another stroke
unrelated to her employment. The employee’s husband sued the hospital for workers’
compensation benefits asserting that the employee’s second stroke arose out of her


                                            -4-
employment because the hospital failed to provide adequate medical treatment after the
first stroke. Id. at 231. The trial court awarded benefits, and the hospital appealed. Id. at
230–31.

        We held in Russell that when an employee becomes helpless at work because of
illness or other cause unrelated to her employment, needs medical assistance to prevent
further injury, and the employer can make such medical assistance available but does not
do so, then any disability caused by this failure of the employer is considered to have
“arisen out of and in the course of employment.” Id. The Court based its ruling on the
common law rule that when an employee becomes helpless by an unforeseen accident
while doing his job, the “dictates of humanity, duty, and fair dealing demand that the
employer if cognizant of the injury furnish medical assistance.” Id. This duty arises only
in extraordinary circumstances where immediate medical assistance is required to save
life or avoid further serious injury. Id. By adopting the emergency rule, the Court was
following the lead of many other jurisdictions.6

        In Russell, the adoption of the emergency rule did not result in an award of
workers’ compensation benefits. Instead, the Court held that the hospital was not liable
for workers’ compensation benefits because it had discharged its duty by taking the
employee to the emergency room for treatment and advising her not to complete her shift.
Id. at 232.

       The basic premise of the Russell emergency rule remains good law. “Humanity,
duty and fair dealing” still require an employer, if aware that an employee has been
rendered helpless, to provide medical assistance. That said, courts should not apply this
rule so broadly as to require employers to provide any and all medical assistance to a
helpless employee. Instead, a reasonableness standard must be read into this rule.

       For that reason, we clarify and restate the Russell emergency rule: an injury that is
caused by an employer’s failure to provide reasonable medical assistance arises out of
and in the course of employment when an employee becomes helpless at work because of
illness or other cause unrelated to her employment, the employee needs medical


       6
         See Powers v. N.Y. Central R.R. Co., 251 F.2d 813 (2d Cir. 1958); Hunicke v. Meramec Quarry
Co., 172 S.W. 43 (Mo. 1914); S. Pac. Co. v. Hendricks, 339 P.2d 731 (Ariz. 1959); Carey v. Davis, 180
N.W. 889 (Iowa 1921); Batton v. Atl. Coast Line R.R. Co., 188 S.E. 383 (N.C. 1936); Szabo v. Pa. R.R.
Co., 40 A.2d 562 (N.J. 1945); Gypsy Oil Co. v. McNair, 64 P.2d 885 (Okla. 1936); Wilke v. Chicago
Great W. Ry. Co., 251 N.W. 11 (Minn. 1933); Atchison, Topeka & Santa Fe Ry. Co. v. Hix, 291 S.W. 281
(Tex. Civ. App. 1926); Stanley’s Adm’r v. Duvin Coal Co., 36 S.W.2d 630 (Ky. Ct. App. 1931); Richard
v. Fireman’s Fund Ins. Co., 384 P.2d 445 (Alaska 1963); Rival v. Atchison, Topeka & Santa Fe Ry. Co.,
306 P.2d 648 (N.M. 1957).


                                                -5-
assistance to prevent further injury, the employer knows of the employee’s helplessness,
and the employer can provide reasonable medical assistance but does not do so.

       The requirement of reasonable medical assistance is supported by common
law and statutory law. The Russell Court relied on two New Jersey decisions that
contained this limitation. Id. at 231. In Dudley v. Victor Lynn Lines, Inc., the Supreme
Court of New Jersey recognized the common law requirement that employers “exercise
reasonable care to put in the reach of the stricken employee such medical care and other
assistance as the emergency thus created may in reason require, so that the employee
may have his life saved or may avoid further bodily harm.” 161 A.2d 479, 485 (N.J.
1960) (emphasis added). In the second case, Walck v. Johns-Manville Products Corp., the
New Jersey high court restated the rule: “[I]f an employee becomes ill at work from a
non-work-connected cause and is helpless to provide medical aid for himself, the
employer must exercise reasonable care to put within reach such aid as the emergency
may require.” 267 A.2d 508, 523 (N.J. 1970) (emphasis added).

        Other states also impose on employers a duty to provide reasonable assistance to
an employee experiencing an emergency at work. See, e.g., Hossack v. Metzger, 156 F.2d
501, 506 (8th Cir. 1946) (holding that standard of conduct required of employer was that
of a reasonably prudent man under like circumstances); S. Pac. Co. v. Hendricks, 339
P.2d 731, 733 (Ariz. 1959) (requiring an employer to exercise reasonable care to procure
medical aid and assistance for a helpless employee); MacDonald v. Hinton, 836 N.E.2d
893, 899 (Ill. App. Ct. 2005) (citations omitted) (holding that an employer has a duty to
exercise reasonable care to protect an employee who is in a position of danger or serious
harm and the employer knows about the employee’s situation); Rival v. Atchison, Topeka
& Santa Fe Ry. Co., 306 P.2d 648, 651 (N.M. 1957) (quoting 56 C.J.S. Master and
Servant § 162) (stating that an employer must take reasonable measures and make
reasonable efforts to assist an injured employee, even if the employer is not responsible
for the injury); Handy v. Union Pac. R.R. Co., 841 P.2d 1210, 1221 (Utah Ct. App. 1992)
(concluding that an employer had a legal obligation to use reasonable care in obtaining
medical assistance for a helpless employee). See also Restatement (Second) of Torts
§ 314B(2) (1965) (stating that master is liable for negligent failure to care for helpless
servant hurt within the scope of employment); 30 C.J.S. Employers’ Liability § 42 (Dec.
2018 Update) (explaining an employer’s duty to exercise reasonable care to protect an
employee who comes into a position of imminent danger or serious harm).

                                Employer’s Use of AED

       Given that Team Technologies had a duty to provide reasonable medical
assistance to Chaney, the question then becomes whether Team Technologies had a duty
to use an AED to assist Chaney after she experienced a medical emergency.


                                           -6-
       Although we have not previously decided this issue, we have held that a business
has neither a statutory nor a common law duty to use an acquired AED to assist a patron.
Wallis, 509 S.W.3d at 901, 904. In Wallis, a patron at a fitness facility collapsed and died
following a fitness class. The patron’s surviving spouse sued the facility’s owner and
operator, alleging negligent failure to use an onsite AED, to train personnel to use the
AED, and to comply with applicable state statutes. Id. at 889. We held that the facility’s
owner and operator had no duty to use an acquired AED under the AED statutes,
Tennessee Code Annotated section 68-140-401 et seq. Id. at 901. We first noted that the
AED statutes encourage but do not require entities to acquire AEDs or use AEDs if
acquired. Id. (citing Tenn. Code Ann. § 68-140-401, -409). Before entities can use or
allow others to use an AED, the AED statutes impose certain training, maintenance,
registration, and program development requirements on businesses. Id. (citing Tenn.
Code Ann. § 68-140-404); see also Hudson v. Town of Jasper, No. M2013-00620-COA-
R9-CV, 2013 WL 5762224, at *4 (Tenn. Ct. App. Oct. 22, 2013) (stating that, under
section 404, mere acquisition does not authorize an entity to use an AED or to allow its
use by others because it requires “additional steps” before any use). In addition, the AED
statutes grant immunity from civil liability for negligent acts or omission related to an
acquired AED to entities that comply with the statutory requirements. Wallis, 509 S.W.3d
at 901 (citing Tenn. Code Ann. § 68-140-406).

       In Wallis, we also held that the facility’s owner and operator had no common law
duty to use an AED. Id. at 903–04. The common law generally imposes no duty to aid or
protect others, but there is an exception when there is a special relationship between an
alleged tortfeasor and an injured party—such as the relationship between a business and a
patron. Id. at 902 (citing Giggers v. Memphis Hous. Auth., 277 S.W.3d 359, 364 (Tenn.
2009); Cullum v. McCool, 432 S.W.3d 829, 833 (Tenn. 2013); 65A C.J.S. Negligence
§ 650 (2013)). Tennessee courts have relied on section 314A of the Restatement (Second)
of Torts7 and other court decisions to define the scope of the duty to render aid in a
special relationship. Id. (citing Lindsey v. Miami Dev. Corp., 689 S.W.2d 856, 859–60
(Tenn. 1985); Kirksey v. Overton Pub, Inc., 804 S.W.2d 68, 78 (Tenn. Ct. App. 1990)).
Under section 314A, this duty requires a business to take “reasonable action to protect or
aid” a patron who is injured or becomes ill on the premises, but a business need not
provide all medical care it may “‘foresee might be needed by its patrons or to provide the

       7
           Section 314A, entitled Special Relations Giving Rise to Duty to Aid or Protect, imposes a duty

       to take reasonable action . . . to protect . . . against unreasonable risk of physical harm,
       and . . . to give . . . first aid after [a party in a special relationship] knows or has reason to
       know that [the other party is] ill or injured, and to care for [the other party] until [the
       other party] can be cared for by others.

Restatement (Second) of Torts § 314A(1) (1965).


                                                     -7-
sort of aid that requires special training to administer.’” Id. at 902 (quoting McCammon v.
Gifford, No. M2001-01357-COA-R3-CV, 2002 WL 732272, at *4 (Tenn. Ct. App. Apr.
26, 2002)); see also Richardson v. Contemporary Servs. Corp., No. 3:12-cv-01278, 2013
WL 3976629, at *3 (M.D. Tenn. Aug. 2, 2013) (recognizing a business’s duty to take
“reasonable steps to seek medical aid” for a customer it knows or should know is injured
on its premises unless a competent person has already assumed care of the customer).
Thus, in Wallis, we concluded that imposing a common law duty to use an acquired AED
would conflict with the AED statutes, which expressly require special training before use.
Id. at 903 (citing Tenn. Code Ann. § 68-140-404(3)).

        Our holding in Wallis that a business had no common law duty to aid a patron by
using an AED is consistent with decisions by other state appellate courts that have
considered this issue. See Abramson v. Ritz Carlton Hotel Co., 480 Fed. App’x 158, 161–
62 (3d Cir. 2012) (applying New Jersey law); Verdugo v. Target Corp., 327 P.3d 774,
792 (Cal. 2014); Goins v. Family YMCA, 757 S.E.2d 146, 148 (Ga. Ct. App. 2014); Salte
v. YMCA of Metro. Chicago Found., 814 N.E.2d 610, 615 (Ill. App. Ct. 2004); O’Gwin v.
Isle of Capri–Natchez, Inc., 139 So. 3d 783, 787–90 (Miss. Ct. App. 2014); Charleston
Station, LLC v. Stephens, No. 63943, 2015 WL 9480322, at *6 (Nev. Dec. 23, 2015);
Miglino v. Bally Total Fitness of Greater N.Y, Inc., 985 N.E.2d 128, 132 (N.Y. 2013). But
see Aquila v. Ultimate Fitness, No. CV085017159S, 2011 WL 2611820, at *4 (Conn.
Super. Ct. June 15, 2011) (ruling that a genuine issue of material fact remained about
whether the defendant breached its duty of care to a business invitee by failing to own an
AED and have staff trained in its use).

        We find that the Wallis analysis also applies to an employer-employee
relationship. First, our AED statutes apply to all persons or entities who acquire AEDs.
See Tenn. Code Ann. § 68-140-403 (imposing requirements on any “person or entity that
acquires an automated external defibrillator (AED)”). These statutes do not single out
employers for special treatment or impose on them a duty to use an AED. Based on the
plain language of the AED statutes, an employer is treated like any other “person or
entity” that acquires an AED. As we held in Wallis, these statutes do not require any
entity to use an AED. 509 S.W.3d at 901. Thus, an employer has no statutory duty to use
an AED to assist an employee.

       Second, the emergency rule requires an employer to render reasonable medical
assistance, not any and all medical assistance. Under the common law, businesses have a
similar duty to aid patrons who need emergency assistance but need not provide aid that
requires special training to administer. Wallis, 509 S.W.3d at 902; see also Applebaum v.
Nemon, 678 S.W.2d 533, 537 (Tex. App. 1984) (holding that while day care center had
duty to procure medical aid, it had no duty to provide lifesaving aid that required special
training). Tennessee Code Annotated section 68-140-404 requires employers to ensure


                                           -8-
special training for users and registration with local emergency services before using or
allowing use of an acquired AED. Employers should not be treated differently or have a
higher duty because of their special relationship with their employees under these
circumstances.

      Chaney argues we should apply a remedial and equitable construction of the
Workers’ Compensation Law and extend our holding in Russell to require an employer to
use an acquired AED to assist an employee who suffers an emergency at work. This
argument fails because we cannot rewrite our AED statutes and need not revise the
common law emergency rule.

        In the only other workers’ compensation case we have found involving an
employer’s duty to use an AED, the Kansas Court of Appeals reached a similar result. In
Adee v. Russell Stover Candies, Inc., an employee died after suffering a heart attack while
at work, and her surviving spouse sued for workers’ compensation benefits. 186 P.3d
840, 841 (Kan. Ct. App. 2008). After finding the employee on the floor, gasping for air, a
supervisor left to retrieve a first aid kit while another employee began cardiopulmonary
resuscitation (CPR). The employer had a policy to certify its supervisors in CPR and first
aid so that they could respond to incidents until emergency personnel arrived. Id. at 842–
43. The employer called 911 immediately but did not use an available AED; paramedics
arrived and assumed care within ten minutes of the heart attack. The employee died three
days later. Id. at 842. Under Kansas law, a heart attack is not a compensable injury, but
benefits can be awarded if a worker suffered a loss of chance of surviving the heart attack
because of the employer’s negligence and the loss arose out of the employment. The
employee’s surviving spouse presented expert testimony that with continuous CPR and
use of an AED, the employee’s survival chances would have been optimized. Id. at 843.
The Kansas Court of Appeals held that the employer’s duty to render emergency aid did
not include the use of an AED. Id. at 847. The appellate court found that medical
testimony showed that the employer’s supervisors would have had to use the AED within
three minutes of the employee’s heart attack to increase her survival chances to 74% and
that the employer had not trained its supervisors on how to use the AED. Id. at 846.
However, the employee’s surviving spouse did not show that the supervisors’ failure to
use the AED contravened the employer’s policy and that the training given to supervisors
did not specifically include the use of an AED. Therefore, the court concluded, the
supervisors’ obligation to provide emergency care did not include the use of an AED. Id.
at 847.

      Although the result in Adee hinged on the conclusion that the employee’s
supervisors did not have a duty to use the available AED under an employer policy, the
opinion’s analysis is still useful. First, the Kansas appellate court’s ruling accords with
our holding in Wallis that the duty to render aid does not extend to providing aid that


                                           -9-
requires special training, such as using an AED. Second, the opinion underscores that an
employer can fulfill its duty to provide reasonable medical assistance without using an
available AED. Here, as in Adee, emergency personnel were summoned and assumed
care of the injured employee.

        Although not involving a workers’ compensation claim under state no-fault law,
the decision in Sells v. CSX Transportation, Inc., 170 So. 3d 27 (Fla. Dist. Ct. App.
2015), is also instructive. In Sells, a railroad employee suffered cardiac arrest after getting
off a train to operate a switch. A co-worker found him about two minutes later. Because
of the railroad’s inability to communicate the employee’s exact location, emergency
personnel took over half an hour to reach the employee and could not save his life. The
employee’s widow filed a Federal Employers Liability Act (FELA) claim alleging,
among other things, that the railroad was negligent in failing to equip its trains with
AEDs and to train its employees in CPR and AED use. Id. at 31. Under FELA, an injured
worker must establish that his employer’s negligence caused the injury, and any recovery
is reduced by any negligence of the employee. Id. at 32. The employee’s surviving
spouse had to show that the railroad failed to provide a safe workplace by establishing
that the employee became ill at work, that he was at risk of death or serious bodily injury
without prompt medical treatment, that the railroad was aware of his illness but failed to
furnish prompt medical attention, and that the delay caused in whole or in part his death
or injury. Id. at 33. On appeal, the Florida appellate court held that the railroad’s duty
under FELA to provide general first aid to the employee did not require its employees to
provide skilled treatment, such as CPR or use of an AED. Id. at 39. Instead, the court
determined that an employer need only summon medical assistance and provide
reasonable first aid until emergency personnel arrives. Id. at 38 (citing Restatement
(Second) of Torts § 314A cmt. f) (the defendant “will seldom be required to do more than
give such first aid as he reasonably can, and take reasonable steps to turn the sick man
over to a physician, or to those who will look after him and see that medical assistance is
obtained”). This result under applicable federal law is consistent with our rationale and
holding here.

       In sum, an employer has neither a statutory nor a common law duty to use an AED
to provide medical assistance to an employee under the circumstances presented in this
case.

                                             III.

       Taking the complaint’s factual allegations as true and construing them in Chaney’s
favor, we hold that her complaint fails to state a cause of action. Chaney’s claim did not
arise out of her employment because Team Technologies provided reasonable medical
assistance and had neither a statutory nor a common law duty to use its AED to assist


                                            - 10 -
Chaney. We reverse the trial court’s denial of Team Technologies, Inc.’s motions to
dismiss and remand to the trial court for entry of an order of dismissal. We tax the costs
of this appeal to Katherine D. Chaney, for which execution may issue if necessary.



                                                       ___________________________
                                                       SHARON G. LEE, JUSTICE




                                          - 11 -